Prospectus Supplement No.1dated August 1,2011 Filed pursuant to Rule 424(B)(3) Registration No.333-173537 ADVANCED CLOUD STORAGE, INC. Prior to this registration, there has been no public trading market for the common stock of ADVANCED CLOUD STORAGE, INC.(“ADVANCED CLOUD STORAGE”, “we” or the “Company”) and it is not presently traded on any market or securities exchange. 5,000,000 shares of common stock are being offered for sale by the Company to the public and the securities being registered by this offering may be illiquid because these securities are not listed on any exchange.A public market for the Company’s common stock may never develop, or, if any market does develop, it may not be sustained. The price per share will be $0.04. ADVANCED CLOUD STORAGE will be selling all the shares and will receive all proceeds from the sale. Advanced Cloud Storage, Inc. will be selling all the shares and will receive all proceeds. The proceeds received from this offering will not be placed in escrow and are not subject to refund. In their audit report dated April 12, 2011 our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business. ADVANCED CLOUD STORAGE, INC. has not started operations nor are we generating any revenue. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. Our common stock is not listed on a public exchange. We intend to apply for quotation on the Over-the-Counter Bulletin Board (OTCBB). In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, who, generally speaking, must approve the first quotation of a security by a market maker on the OTCBB, nor can there be any assurance that such an application for quotation will be approved. Additionally thereis no guarantee a trading market will develop or be sustained. These securities are not listed on any exchange. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. i This offering is self-underwritten. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. There are no underwriting commissions involved in this offering. The Company is not required to sell any specific number or dollar amount of securities but will use its best efforts to sell the securities offered. The date of this prospectus is August 1, 2011. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page 7 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Since becoming incorporated, ADVANCED CLOUD STORAGE has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations nor has the Company any plans nor does any of its stockholders have any plans to merge into an operating company, to enter into a change of control or similar transaction or to change our management. Neither management nor the Company’s shareholders have plans or intentions to be acquired. ADVANCED CLOUD STORAGE is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose. ii TABLE OF CONTENTS Item 3.
